Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 1 of 23 PagelD# 1657

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
UNITED STATES OF AMERICA,
Vv. Criminal No. 3:14cr44 (DJN)
DILADE MCCOY,
Petitioner.
MEMORANDUM OPINION

This matter comes before the Court on Dilade McCoy’s (“McCoy” or “Defendant”), a
federal inmate proceeding pro se, motion under 28 U.S.C. § 2255 to vacate, set aside, or correct
his sentence (the “§ 2255 Motion,” (ECF No. 128)).' In his § 2255 Motion, Defendant contends
that he received ineffective assistance of counsel.” Specifically, Defendant argues that the
following grounds entitle him to relief:

Claim One: Trial counsel rendered ineffective assistance because “counsel

failed to articulate in his Rule 29 Motion that the evidence was
insufficient to sustain McCoy’s drug conspiracy and substantive

 

I The Court notes that Defendant initially filed a motion under § 2255 (““§ 2255 motion”)
that did not contain any supporting facts. (ECF No. 127.) Instead, in this filing, Defendant
directed the Court to see a memorandum of law that he indicated would be forthcoming. (ECF
No. 127-1, at 1.) Shortly thereafter, Defendant filed the present § 2255 Motion, and he filed his
supporting memorandum at that time. The present § 2255 Motion (ECF No. 128) will supplant
Defendant’s initial § 2255 motion (ECF No. 127). Therefore, this action proceeds solely on the
present § 2255 Motion (ECF No. 128), which includes Defendant’s supporting memorandum
(ECF No. 129). The Clerk will be directed to administratively terminate Defendant’s initial

§ 2255 motion (ECF No. 127).

2 “In all criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance
of Counsel for his defence.” U.S. Const. amend. VI.

3 The Court corrects the capitalization, spelling, and punctuation in the quotations from the

parties’ submissions. The Court also omits any emphasis used by the parties in the quotations
from the parties’ submissions. The Court employs the pagination assigned to the parties’
submissions by the CM/ECF docketing system.
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 2 of 23 PagelD# 1658

possession convictions because it simply showed that McCoy
was an accessory after the fact.” (§ 2255 Mot. 4.)

Claim Two: Appellate counsel rendered ineffective assistance because
“counsel failed to appeal the District Court’s denials of the
Rule 29 and Rule 33 Motions.” (/d. at 7.)

Claim Three: Trial counsel rendered ineffective assistance because counsel
“fail[ed] to file a Motion to Suppress the evidence obtained from
the search of the Packard Road residence.” (/d. at 9.)

Claim Four: Trial counsel rendered ineffective assistance because counsel
“failed to secure a material witness for trial.” (/d. at 10.)

The Government responded, asserting, inter alia, that Defendant’s claims lack merit. (ECF
No. 133.) Defendant filed a Reply. (ECF No. 140.) For the reasons set forth below,
Defendant’s § 2255 Motion (ECF No. 128) will be DENIED.

I. PERTINENT PROCEDURAL HISTORY

On April 1, 2014, a grand jury charged Defendant with: conspiracy to distribute and
possess with intent to distribute 500 grams or more of cocaine hydrochloride (Count One);
possession with intent to distribute 500 grams or more of cocaine hydrochloride (Count Two);
and, possession of ammunition by a convicted felon (Count Four). (Indictment (ECF No. 11) at
1-3.)

Defendant’s jury trial commenced on June 16, 2014. (ECF No. 34.) Following the
presentation of the Government’s case, Defendant’s counsel moved for judgment of acquittal on
all counts pursuant to Rule 29 of the Federal Rules of Criminal Procedure. (June 17, 2014 Tr.
(ECF No. 44) 269-70.) Specifically, Defendant’s counsel argued that (i) with respect to the
ammunition charge (Count Four), there was a “very tenuous connection to the Packard Road
address” where the bullets were found, and “therefore McCoy’s connection to those bullets [was]

not enough[] . . . to overcome the government’s burden;” and, (ii) with respect to Counts One
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 3 of 23 PagelD# 1659

and Two, “the government’s evidence [was] lacking in that there [was] no forensic evidence that
tie[d] him to the cocaine,” and instead that “[was] based solely and primarily on the testimony of
Tamara Williams, whose testimony should be taken with great care, and, obviously, the
testimony of Officer Necolettos,” which counsel argued “should [not] be believed” in light of
“the chaos that’s going on inside the house.” (/d. at 269-70.) After hearing Defendant’s and the
Government’s arguments, the Court denied Defendant’s request for judgment of acquittal. (See
id. at 271-72.) The defense then presented its case. (/d. at 272-80.) Defendant elected not to
testify. (See generally id.) At the conclusion of the trial, the jury found Defendant guilty of
Counts One and Two and found him not guilty of Count Four. (ECF No. 37 at 1-2.)

Thereafter, Defendant, proceeding with counsel, filed a Renewed Motion for Judgment of
Acquittal, or in the Alternative, for a New Trial. (ECF Nos. 47, 48.) In this motion, Defendant
argued that (i) “a charge of aiding and abetting, which is codified in 18 U.S.C. § 2, should also
be charged in the Indictment if the government seeks to hold the defendant liable for violation of
the law because of his specific intent to facilitate a crime,” and Defendant’s Indictment did not
include this charge, (ECF No. 47 at 12); (ii) Defendant received inadequate notice of the aiding
and abetting theory of liability after the close of evidence, (id. at 9-12); (iii) “the evidence at trial
did not support [a jury] instruction for aiding and abetting under 18 U.S.C. § 2,” (id. at 12); and,
(iv) “this Court’s aiding and abetting instruction was not a proper statement of law.” (/d. at 13-
15.) By Memorandum Opinion and Order entered on September 17, 2014, the Court denied
Defendant’s Renewed Motion for Judgment of Acquittal, or in the Alternative, for a New Trial.
(ECF Nos. 74, 75.)

On September 17, 2014, the Court entered judgment against Defendant and sentenced

him to a total of 188 months of imprisonment. (J. 2, ECF No. 76.) Defendant, through counsel,
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 4 of 23 PagelD# 1660

filed a Notice of Appeal. (ECF No. 78.) On appeal, Defendant, proceeding with counsel, argued
that his 188-month sentence for conspiracy and possession with intent to distribute cocaine was
“substantively unreasonable.” United States v. McCoy, 804 F.3d 349, 350 (4th Cir. 2015).
Defendant also filed a pro se supplemental brief in which he challenged the sufficiency of the
evidence presented at his trial. (See ECF No. 133-3 at 1-3); see also McCoy, 804 F.3d

at 351 n.1. Specifically, in Defendant’s pro se supplemental brief, he argued, inter alia, that “the
District Court erred by denying [his] Motion for Judgment of Acquittal under Rule 29 of the
Federal Rules of Criminal Procedure.” (ECF No. 133-3 at 2.) Defendant asserted that:

the evidence on Counts One and Two was insufficient because there was no

forensic evidence tying McCoy to the cocaine, and because the evidence was

based solely on the testimony of Tamara Williams and Detective Necolettos, both

[of] whom should not be believed, plainly because it was apparent that Williams

lied and because of the chaos that went on inside the house at the time of entry,

Necolettos’s testimony should also not be believed.

(/d. (citation omitted).)

The United States Court of Appeals for the Fourth Circuit found that Defendant’s
sentence was not substantively unreasonable and affirmed the judgment of the Court. McCoy,
804 F.3d at 353. Further, with respect to the sufficiency of the evidence arguments raised in
Defendant’s pro se supplemental brief, the Fourth Circuit held: “After thorough review of these
arguments, we find that they lack merit.” /d. at 351.1. Subsequently, the United States
Supreme Court denied Defendant’s petition for a writ of certiorari. McCoy v. United States, 137
S. Ct. 320 (2016).

II. SUMMARY OF RELEVANT EVIDENCE PRESENTED AT TRIAL

At Defendant’s trial, Joseph Partin, a police officer for the Chesterfield County Police

Department, testified that in the days leading up to Thanksgiving Day in 2013, he received

information from a confidential informant that “the informant could get kilos of cocaine from
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 5 of 23 PagelD# 1661

Tamara Williams in Chesterfield County.” (June 16, 2014 Tr. 3-4, ECF No. 43.) Officer Partin
testified that “we made numerous phone calls in an attempt to arrange the purchase of kilos of
cocaine from Tamara Williams,” and that ultimately, three kilograms of cocaine were ordered
from Williams. (/d. at 5.) In anticipation of the sale, Officer Partin stated that police officers
conducted surveillance on Williams’s residence. (/d. at 5-6.) Additionally, Officer Partin
testified that before the sale occurred, in multiple phone calls with the confidential informant,
“Williams kept [assuring] the informant that the cocaine was coming, and he was waiting on his
guy to call. It was implied that the cocaine was coming from New York.” (/d. at 6.) Officer
Partin stated that although he initially called off the surveillance of Williams’s residence at a
little after midnight on November 28, 2013, after receiving additional information from the
confidential informant, Officer Partin directed the police officers working with him to resume
surveillance of Williams’s residence. (/d. at 6-9.) Additionally, at around 2:30 a.m., Officer
Partin applied for and received a search warrant for Williams’s residence. (/d. at 10-11.)
Thereafter, upon executing the search warrant and entering the residence, Officer Partin
testified that he entered the kitchen, and in that room, he saw one female and one male, both of
whom were later identified as Williams’s girlfriend and Duval Turner. (/d. at 23-25.) Officer
Partin stated that upon entering the kitchen, he saw that Turner was cooking, and “he had
Cornish hens lined up on a big plate,” and that Turner appeared to be preparing to “baste the
Cornish hens.” (/d. at 25.) In addition to Williams’s girlfriend and Turner, upon executing the
search warrant, the police also found Williams and Defendant in the residence. (/d. at 26.)
Officer Partin testified that he had interviewed Defendant at the residence, and Defendant
indicated that “he lived in New York and that he had come down to visit his friend.” (Jd. at 30.)

Officer Partin advised Defendant that Officer Necolettos had seen Defendant throw three
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 6 of 23 PagelD# 1662

kilograms of cocaine toward the closet when the police entered the room, and Officer Partin
testified that in response, Defendant said, “‘You really saw me throw them in there’ ina
questioning kind of manner.” (/d.) Officer Partin testified that after Officer Necolettos
responded in the affirmative, Defendant stated: “I’ve been smoking marijuana. I don’t
remember what I did. I don’t know what to say. I’m going to get life for this.” (/d. at 30-31.)

Detective Matthew Dunn, a detective with the Chesterfield County Police Department,
also testified at Defendant’s trial. (/d. at 66.) Detective Dunn testified that on November 27,
2013, he conducted surveillance at Williams’s residence on Cresswell Road. (/d. at 67.)
Detective Dunn testified that at around 1:45 a.m., he “observed a dark, four-door vehicle pull
into the driveway, an occupant exit the vehicle and walk to the side of the residence.” (/d. at 70.)
Approximately twenty or thirty minutes later, Detective Dunn stated that he observed “a second
vehicle park in front of that residence,” and the “occupant exited the driver seat and walked
around to the side of the residence.” (/d.) Detective Dunn testified that for both the first and
second vehicles, he could tell that one male had exited each vehicle and entered the residence;
however, he “couldn’t tell really the race or anything like that,” and he could not tell if either
individual carried anything. (/d. at 71.)

Another detective with the Chesterfield County Police Department, Nathan Necolettos,
testified at Defendant’s trial. (/d. at 83.) Detective Necolettos testified that he assisted with the
execution of the search warrant at the Cresswell residence, and that upon entering the residence,
he went to the “rear extension room.” (/d. at 87.) Detective Necolettos stated that, initially, the
door to this room appeared to be locked; however, after “another investigator kicked the door
in,” Detective Necolettos ascertained that Williams and Defendant were in the room. (Jd. at 88.)

As Detective Necolettos entered the room, Detective Necolettos testified that “Williams was
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 7 of 23 PagelD# 1663

directly in front of [him],” and Detective Necolettos observed Defendant “running in the
direction of the closet and toss[ing] an object into the closet.” (id. at 89.) Detective Necolettos
described the object that Defendant threw as “a square object that was green in color.” (/d. at
90.) The square objects found in or near the closet were later determined to be packages
containing a total of three kilograms of cocaine. (/d. at 92-93; see, e.g., id. at 118-19; see also
June 17, 2014 Tr. (ECF No. 44) 266-68.)

Tamara Williams, Defendant’s co-defendant, also testified at Defendant’s trial. (June 16,
2014 Tr. 134.) Williams testified that he had pled guilty to conspiracy to distribute 500 grams or
more of cocaine, and that he had a cooperation agreement with the Government. (/d. at 135.)
Williams explained that his understanding of the cooperation agreement was that he was required
“[jJust to tell the truth about what [he] kn[e]w about the events that happened that led [him] to
the situation.” (/d. at 136.) Williams testified that, in terms of cocaine distribution, he is a
“middleman” who “deal[s} with a client, and [he] get[s] with somebody else that has [the drugs]
to supply.” (Ud. at 139.)

Williams testified that he had known Defendant since 2004, and that as a middleman, he
received kilograms of cocaine from Defendant. (/d. at 139-40.) Williams also testified that in
about 2010 or 2011, he learned that Defendant was living in Glen Allen, Virginia, on “Packard
Drive or Packard Road” with his girlfriend Priscilla Larry. (/d. at 140-41.) Williams indicated
that in early summer of 2013, he purchased a kilogram of cocaine from Defendant for a client
named Stefan. (/d. at 141.) For that purchase, Williams testified that he and Defendant drove to
New York in separate rental vehicles, and “McCoy did his purchase and we rode back to
Virginia.” (/d.) Williams testified that after that first purchase, but before November 2013, he

contacted Defendant to buy three kilograms of cocaine for Stefan. (/d. at 143.) Williams stated
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 8 of 23 PagelD# 1664

that he met Defendant close to Stefan’s residence, and that he then brought the cocaine to Stefan;
however, Stefan rejected the cocaine because “he didn’t like the texture,” and Williams then
returned the cocaine to Defendant. (/d.)

In terms of the events leading to Williams’s and Defendant’s arrest on Thanksgiving of
2013, Williams testified that he received a call from the same client as the above-discussed sales,
Stefan, who again wanted three kilograms of cocaine. (/d. at 144.) Williams stated that he then
called Defendant about getting the cocaine. (/d.) Williams testified that “[he] was waiting
probably a whole day, and the day was getting late, and [he] called Stefan, and [he] told Stefan
that [he did not] think [it was] going to happen;” however, Williams stated that Defendant
“called [Williams] probably about 12:30 that night, and he showed up at [Williams’s] house” at
around 1:30 in the morning on Thanksgiving Day. (/d. at 144-45.) Williams testified that
another male, Duval Turner, was also at his house at that time. (/d. at 145.) Williams stated that
Turner was “cooking Thanksgiving dinner” at the house, and that Turner was “making Cornish
hens and he was going to cook carrot cake.” (/d. at 146.) Williams testified that Defendant and
Turner had “[grown] up as childhood friends,” and that Turner worked as a cook at Dot’s
Bakery. (/d.)

Williams stated that Turner arrived first with groceries, and “[Williams] helped him out
of the car with the groceries and McCoy probably arrived like 20 or 30 minutes later” with a
“little bag carrying the kilos.” (/d. at 147.) Williams testified that he then waited for Stefan to
arrive with the money. (/d.) While he waited for Stefan, Williams testified that he and
Defendant were “smoking marijuana” in his “little back room.” (/d.) Williams testified that
Turner had also smoked marijuana “for a little bit,” and that Turner then “went back into the

kitchen and continued to cook.” (/d. at 153.)
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 9 of 23 PagelD# 1665

Williams testified that while he and Defendant waited for Stefan, Defendant had asked
“[w]hat was taking so long” and indicated that “he had somewhere to go.” (/d. at 148.)
Williams stated that Defendant said that “[h]e was going out of town with his girlfriend for
Thanksgiving.” (/d. at 148-49.) When asked if Defendant had driven “down from New York to
stay with [Williams] for Thanksgiving,” Williams stated: “No.” (/d. at 149.)

Williams testified that when the police executed the search warrant at his residence at
around 3:30 a.m., he “was in the back room of the house, the extension part.” (/d.) Williams
testified that Defendant was in this room with him, and that when they heard the police officers,
Williams told Defendant to “pick up [his] stuff and go,” and then Defendant “picked [the drugs]
up,” and opened the back exterior door and “ran out the back door.” (/d. at 151.) When asked if
Defendant “actually [left] out the back door,” Williams responded in the affirmative, explaining
that “McCoy opened the door and went out,” and then shortly thereafter, “McCoy ran back in,
[and] threw everything in the closet.” (/a@.) When asked if he “physically [saw] Defendant throw
the kilos into the closet,” Williams stated: “Yes, ma’am.” (/d.) Williams testified that after the
police entered the residence, he was “immediately cooperative with the police,” and “[he] just
told them the stuff wasn’t [his], and that [he] was waiting on somebody else to come to purchase
the cocaine.” (/d. at 151-52.) When Williams was asked what he meant when he said that “the
stuff” was not his, Williams stated that “[he] was meaning that it wasn’t [his;] [i]t was Dilade
McCoy’s,” and it was intended for the client, Stefan, who did not show up that day. (/d.)

Williams testified that, on the night of his arrest, he cooperated with the police and told
them where Defendant lived. (/d. at 165.) Williams stated that “[he] took them there and [he]

showed them precisely where McCoy lived at.” (/d.) Williams testified that while cooperating
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 10 of 23 PagelD# 1666

with the police on the night of his arrest, he also told them about Defendant’s role with the drugs,
and he stated that he was “100 percent truthful” at that time. (/d.)

Task Force Officer Thomas Kline also testified at Defendant’s trial. (June 17, 2014
Tr. 211.) Officer Kline testified that he was “currently employed by the Chesterfield County
Police Department and assigned to the DEA as a task force officer.” (/d.) Officer Kline
indicated that he served as “the case agent in charge of the case of Dilade McCoy,” and in the
course of his work on the case, he conducted “a telephone analysis of the phones that were
recovered” at Williams’s residence on Cresswell Road. (/d.) Officer Kline testified that he had
shown the phones to Williams, and Williams had identified several phones as belonging to him,
and he identified an area code of a phone number that belonged to Defendant, which
corresponded to one of the other phones recovered at the residence. (/d. at 215-16.) Officer
Kline testified that based on this identification, he analyzed the phone records of Williams,
Defendant, and the confidential source, and determined that starting at around 12:30 p.m. on
November 27, 2013, there were a number of phone calls in which the confidential source would
call Williams and then, shortly thereafter, Williams would call the phone number identified as
Defendant’s phone number. (/d. at 218-25.) Additionally, there were a number of phone calls
from Defendant’s phone to Williams’s phone and vice versa, as well as at least one series of
phone calls in which the phone records indicated that Defendant called Williams’s phone and
then Williams called the confidential source’s phone. (Jd. at 223-25.)

Officer Kline also testified that through a subpoena, law enforcement obtained
Defendant’s “rental car records from February 2013 through the end of November 2013” were
obtained. (/d. at 225.) Officer Kline stated that during this ten-month period of time, Defendant

rented twenty-one vehicles, and the total cost for all of the rentals exceeded $5,500, (d. at 226.)

10
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 11 of 23 PagelD# 1667

Officer Kline also stated that 41,662 miles were put on these rental cars. (/d. at 227.) Officer
Kline testified that the following cars were also registered to Defendant: “a Dodge Dakota
pickup, late ‘90s, a 2010 Chevrolet Corvette, and a 2008 or 2009 Mercedes.” (/d.) Officer Kline
further testified that, through a subpoena, he obtained Defendant’s records from the Virginia
Employment Commission, and the records showed that from 2009 to the present, Defendant did
not obtain unemployment benefits and that during this period of time, Defendant reported no
employment. (/d. at 229.)
WI. INEFFECTIVE ASSISTANCE OF COUNSEL

A. Applicable Law

To demonstrate ineffective assistance of counsel, a convicted defendant must show first
that counsel’s representation was deficient and then that the deficient performance prejudiced the
defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient

666

performance prong of Strickland, the convicted defendant must overcome the “‘strong
presumption’ that counsel’s strategy and tactics fall ‘within the wide range of reasonable
professional assistance.” Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting
Strickland, 466 U.S. at 689). The prejudice component requires a convicted defendant to “show
that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” Strickland, 466 U.S. at 694. In analyzing ineffective

assistance of counsel claims, it is not necessary to determine whether counsel performed

deficiently if the claim is readily dismissed for lack of prejudice. Jd. at 697.

11
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 12 of 23 PagelD# 1668

B. Claim One — Arguments Presented in the Rule 29 Motion

In Claim One, Defendant contends that his trial counsel rendered ineffective assistance,
because “counsel failed to articulate in his Rule 29 Motion that the evidence was insufficient to
sustain McCoy’s drug conspiracy and substantive possession convictions because it simply
showed that McCoy was an accessory after the fact.” (§ 2255 Mot. 4.) Defendant argues that at
trial, “(t]he Government’s evidence showed only that by throwing the kilograms of cocaine in
the closet after law enforcement’s intervention, Defendant assisted Williams in order to hinder or
prevent his apprehension,” and “([t]hus, the evidence simply showed that McCoy was an
accessory after the fact in violation of 18 U.S.C. § 3.” (Br. Supp. § 2255 Mot. 3, ECF No. 129.)
Specifically, Defendant asserts that:
The evidence showed that Williams was in possession with the intent to
distribute three kilogram[s] of cocaine before McCoy’s arrival at the Cresswell
residence. However, Williams’s intent to distribute dissipated, and the drug
transfer aborted, upon the arrival of law enforcement authorities. Despite
aborting the drug transfer, and no longer possessing [with] the intent to distribute,
his violation of the federal drug laws was nevertheless complete. At that point
McCoy could not aid and abet Williams’s possession with the intent to distribute
because it is settled that “one cannot aid and abet a completed crime.”
(Id. at 5 (citation omitted).) Further, Defendant argues that, because the evidence only
establishes that he was an accessory after the fact, this “severely undermines the evidence that
established the conspiracy.” (Reply 6, ECF No. 140.) However, this argument lacks merit and
only finds its basis in Defendant’s interpretation of the evidence, rather than the actual evidence
presented at trial.

To prove that a defendant was an accessory after the fact under 18 U.S.C. § 3, “the
government must demonstrate ‘(1) the commission of an underlying offense against the United

States; (2) the defendant’s knowledge of that offense; and (3) assistance by the defendant in

order to prevent the apprehension, trial, or punishment of the offender.’” United States v. White,

12
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 13 of 23 PagelD# 1669

771 F.3d 225, 232-33 (4th Cir. 2014) (quoting United States v. De La Rosa, 171 F.3d 215, 221
(5th Cir. 1999)). Here, as summarized in the Court’s Memorandum Opinion and Order denying
Defendant’s Renewed Motion for Judgment of Acquittal, or in the Alternative, for a New Trial,
the evidence presented at Defendant’s trial showed that:

. .. McCoy’s co-defendant, Williams, was being investigated for distribution of
cocaine hydrochloride. The investigation sought to determine Williams’ source
of cocaine hydrochloride. To that end, an informant ordered cocaine
hydrochloride from Williams who advised that he would have to secure it. On
November 27, 2013, the investigators conducted surveillance on Williams’
residence at 3012 Cresswell Street in Chesterfield County, Virginia. On
November 28, 2013, the investigators executed a search warrant at 3012
Cresswell Street, where they encountered McCoy and Williams in a locked room
at that residence. Officer Necolettos and another individual observed McCoy
throwing objects that were later identified as three separate one kilogram
packages of cocaine hydrochloride into a closet. Another witness, Officer
Duquette, testified that, as he entered the room, he saw McCoy whose hand was
in the air as though McCoy had just thrown something into the closet.

Two kilogram packages of cocaine hydrochloride were recovered from
inside the closet, and one kilogram package was recovered from the doorway of
the closet. Williams testified at trial that he and McCoy had agreed to distribute
the kilograms of cocaine hydrochloride that were in the room, as well as four
additional kilograms that had been distributed earlier. As to the three kilograms
that were found in the room in which Williams and McCoy were located,
Williams testified that he had ordered them from McCoy. He also stated that
McCoy threw the three kilogram packages of cocaine hydrochloride into the
closet as law enforcement entered the residence.

United States v. McCoy, No. 3:14CR044, 2014 WL 4656245, at *5 (E.D. Va. Sept. 17, 2014)
(footnote omitted).

Therefore, contrary to Defendant’s assertion that the evidence presented at trial
established (i) that Williams, on his own, committed the underlying cocaine offenses, (ii) that
Defendant simply had knowledge of Williams’s offenses, and (iii) that Defendant acted “to
prevent the apprehension, trial, or punishment of [Williams],” making Defendant only an
accessory after the fact to Williams’s crimes, the evidence presented at trial showed that

Defendant actively participated in the conspiracy to distribute more than 500 grams of cocaine

13
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 14 of 23 PagelD# 1670

and that he possessed more than 500 grams of cocaine with the intent to distribute them. White,
771 F.3d at 232-33 (quoting De La Rosa, 171 F.3d at 221). Specifically, the evidence presented
at Defendant’s trial definitively showed Defendant as the source of Williams’s cocaine. The
evidence presented at trial showed that, in the course of two prior transactions, as well as during
the transaction on Thanksgiving in 2013, Defendant and Williams had agreed to distribute, and
did distribute, multiple kilograms of cocaine to the same client who requested the cocaine around
Thanksgiving in 2013. Because the evidence presented at trial showed that Defendant actively
participated in the conspiracy to distribute more than 500 grams of cocaine and that he possessed
with the intent to distribute more than 500 grams of cocaine, counsel reasonably eschewed the
challenge that Defendant urges here. Furthermore, Defendant fails to demonstrate that counsel’s
inaction regarding this meritless argument resulted in any deficiency of counsel or resulting
prejudice. See Strickland, 466 U.S. at 687, 691 (stating that reversal of conviction requires
showing that counsel’s deficiency prejudiced the defense to the extent of depriving the defendant
of a fair trial). Accordingly, Claim One lacks merit and will be DISMISSED.

Cc. Claim Two — Arguments Presented on Appeal

In Claim Two, Defendant contends that appellate counsel rendered ineffective assistance,
because “counsel failed to appeal the District Court’s denials of the Rule 29 and Rule 33
Motions.” (§ 2255 Mot. 7.) Specifically, Defendant argues that “[cJounsel did not claim on
appeal that the District Court improperly denied the Rule 29 and Rule 33 Motions on the ground
that the evidence was insufficient to sustain Defendant’s conspiracy and substantive possession
convictions because the evidence only established that Defendant was an accessory after the

fact,” and “[t]his claim was clearly stronger than the one counsel chose to present.” (/d. at 7-8.)

14
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 15 of 23 PagelD# 1671

“In order to establish a claim that appellate counsel was ineffective for failing to pursue a
claim on direct appeal, the applicant must normally demonstrate” that appellate counsel
performed deficiently and that a reasonable probability of a different result exists. Bell v. Jarvis,
236 F.3d 149, 164 (4th Cir. 2000) (citing Strickland, 466 U.S. at 688, 694). A presumption
exists that appellate counsel “decided which issues were most likely to afford relief on appeal.”
Id. (quoting Pruett v. Thompson, 996 F.2d 1560, 1568 (4th Cir. 1993)). “[OJ]nly when ignored
issues are clearly stronger than those presented, will the presumption of effective assistance of
counsel be overcome.” /d. (quoting Smith v. Robbins, 528 U.S. 259, 288 (2000)).

Here, Defendant faults appellate counsel for failing to challenge the denial of his trial
counsel’s Rule 29 and Rule 33 Motions because, as set forth in his § 2255 Motion, Defendant
believes that “the evidence [at trial] only supported the theory that McCoy was an accessory after
the fact.” (§ 2255 Mot. 8.) However, as explained above in the Court’s analysis of Claim One,
this claim lacks merit. The evidence presented at Defendant’s trial did not show that Defendant
simply acted as an accessory after the fact. Instead, the evidence at trial showed that Defendant
actively participated in the cocaine distribution conspiracy and that he possessed more than 500
grams of cocaine with the intent to distribute them. Therefore, appellate counsel reasonably
eschewed raising the meritless challenge that Defendant urges here. Consequently, by failing to
raise this meritless argument, appellate counsel did not “ignore[] issues [that were] clearly
stronger than those presented.” Bell, 236 F.3d at 164 (quoting Smith, 528 U.S. at 288).‘

Thus, for these reasons, Defendant demonstrates no deficiency of appellate counsel or

resulting prejudice. See id. (establishing a claim of ineffective assistance of appellate counsel

 

4 Moreover, on appeal, McCoy raised the same sufficiency of the evidence argument

underlying Claim Two in his pro se supplemental brief. (See ECF No. 133-3, at 1-3.) In
affirming the judgment of the Court, the Fourth Circuit also held that the sufficiency of the
evidence arguments raised in McCoy’s pro se supplemental brief “lack[ed] merit.” United States
v. McCoy, 804 F.3d 349, 351 n.1 (4th Cir. 2015).

15
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 16 of 23 PagelD# 1672

requires a demonstration that “the result of the proceeding would have been different”).
Accordingly, Claim Two will be DISMISSED.

D. Claim Three — Motion to Suppress

In Claim Three, Defendant argues that trial counsel rendered ineffective assistance,
because counsel “‘fail[ed] to file a Motion to Suppress the evidence obtained from the search of
the Packard Road residence.” (§ 2255 Mot. 9.) In support of Claim Three, Defendant submits
his own declaration, which he signed “under the pains and penalty of perjury.” (McCoy Decl. 5,
ECF No. 128-2.) In Defendant’s Declaration, he states:

My attorney asked me if I owned the house at Packard Road. I responded
by telling him “no,” that I was renting the residence, and that most of the things in
the garage belonged to the landlord.

My attorney stated that he would file a motion to suppress the evidence
obtained from my home at Packard Road.

My attorney, however, never filed a motion to suppress the evidence
obtained from my home.

The agent’s affidavit in support of the search warrant application failed to
establish probable cause to search my home. The bare bones affidavit merely told
the Court that probable cause existed just because I was arrested for suspicion of
narcotics trafficking.

The evidence obtained from the illegal search: a digital scale, spoons with
alleged drug residue that were never tested, a corroded flour sifter, and small bags
was all used against me at trial to establish that I was a drug dealer. Moreover, all
that evidence was also used by the Honorable Judge to deny my renewed Rule 29
and Rule 33 Motions.

Had my attorney filed a motion to suppress the evidence from my home,
there is a reasonable probability that, in the absence of the evidence recovered
from the illegal search, the jury would not have found me guilty of conspiracy and
narcotics trafficking. In addition, there is a reasonable probability that the Judge
would not have denied my Rule 29 and Rule 33 Motions.

(id. {J 8-13 (paragraph numbers omitted).)
To show ineffectiveness of counsel for failing to raise a Fourth Amendment argument, a
petitioner must demonstrate that his “Fourth Amendment claim is meritorious and that there is a

reasonable probability that the verdict would have been different absent the excludable

16
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 17 of 23 PagelD# 1673

evidence.” Kimmelman v. Morrison, 477 U.S. 365, 375 (1986). Here, Defendant argues that
“(t]he supporting affidavit [for the search warrant] failed to establish probable cause to search
McCoy’s residence.” (§ 2255 Mot. 9.) To support this argument, Defendant contends that “the
affidavit was obtained with information illegally obtained from [his] cellular phone.” (Reply 11
(citation omitted).) Defendant also contends that “the affidavit is devoid of any basis from which
the Magistrate could infer that the evidence of drug activity would be found at the Packard Road
address.” (/d.) Defendant concedes that “[h]ad there been a scintilla of objective evidence tying
McCoy to drug trafficking, probable cause to search his home might have been reasonably
inferred.” (/d.) As explained below, Defendant’s claim regarding the adequacy of the affidavit
supporting the search warrant application lacks merit, and Defendant’s trial counsel reasonably
eschewed the challenge that Defendant urges here.

After Defendant was arrested following the execution of the search warrant at the
Cresswell residence, during which the police recovered, among other things, three kilograms of
cocaine that Defendant had thrown in or near a closet in the residence, the police obtained a
search warrant from a state magistrate to search Defendant’s residence on Packard Road. (See
ECF No. 128-1.) In applying for the search warrant, the detective set forth the following
“material facts constituting probable cause,” (id. at 5):

On 11/27/2013, [redacted] contacted an individual and arranged the
purchase of a quantity of cocaine. During the conversation, the individual told
[redacted] that his source was coming down from New York with the cocaine
ordered.

Numerous conversations continued throughout the course of the day
between the individual and [redacted] [i]ndicating that the source was stuck in
traffic driving down from New York.

On 11/28/2013, the individual contacted [redacted] and told [redacted] that
the source had arrived at a residence in Chesterfield County with the cocaine.

After receiving this information, a search warrant was obtained and executed on
the residence.

17
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 18 of 23 PagelD# 1674

After the search warrant was executed, three kilograms of cocaine was
recovered along with a firearm and U.S. currency.

Dilade McCoy was found inside the residence and was interviewed by
your affiant. McCoy told your affiant that he lives in New York and drove to
Chesterfield County to visit his friend for the Thanksgiving weekend. McCoy
stated that that he drove straight from New York to the residence in Chesterfield
County. McCoy did not have any luggage or clothing items inside the residence
in Chesterfield County or in the rental vehicle that he was driving.

Your affiant interviewed [redacted]. That individual made statements
against [redacted] penal interest. The individual stated that [redacted] contacted
McCoy to order cocaine [redacted]. The individual stated that McCoy brought
[redacted] the cocaine that was recovered inside the residence. The individual
also stated that McCoy resides at the residence described in section 2[°] of this
document. The individual pointed out the residence described in section 2 of this
document to Police. The individual has been at the residence described in section
2 of this document with McCoy on numerous occasions. The individual stated
that [redacted] purchased cocaine from McCoy on numerous occasions during the
past year.

On 11/28/2013, a vehicle registered to McCoy-with New York plates was
sitting in the driveway at the residence described in section 2 of this document.

On 11/28/2013, a black female subject was seen pacing back and forth the
roadway in front of the residence described in section 2 of this document on and
off her cell phone. The individual mentioned above told Police that the female
subject was McCoy’s girlfriend. McCoy had been arrested and your affiant had
McCoy’s cell phone. During this period of time, McCoy’s girlfriend was
continuously calling McCoy’s cell phone. That same phone number continuously
sent text asking why McCoy would not answer and asking if McCoy was alright.

On 11/29/2013, [redacted] was pulled over on a traffic stop by Law
Enforcement. [Redacted] indicated that McCoy has a “man room” in the
residence described in section 2 of this document. [Redacted] stated that
[redacted] knew McCoy had been arrested and [redacted] did not know if he has
anything illegal in the residence.

(id. at 6—7 (redactions in original).)

As an initial matter, contrary to Defendant’s assertions that the affidavit supporting the
search warrant was impermissibly based on information obtained from Defendant’s cellular
telephone and failed to establish probable cause, the affidavit was not based solely on
information obtained from Defendant’s cellular telephone, and instead, the affidavit detailed the

investigation conducted by law enforcement and Defendant’s involvement in drug trafficking.

 

5 McCoy’s house on Packard Road is the residence described in section 2 of the search

warrant application. (See ECF No. 128-1, at 4.)

18
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 19 of 23 PagelD# 1675

Specifically, as detailed in the affidavit supporting the search warrant, through investigation, law
enforcement learned from an individual, who, based on the trial testimony, appears to have been
Williams, that Defendant resided at the Packard Road residence, that the individual had visited
the residence on numerous occasions, and that the individual had purchased drugs from
Defendant on numerous occasions over the past year.

This investigation, as well as Defendant’s recent arrest for drug trafficking-related
activity, thus provided probable cause for officers to apply for and receive a warrant to search
Defendant’s residence for drug-related paraphernalia. See United States v. Bryant, 181 F. App’x
354, 356 (4th Cir. 2006) (concluding that “the issuing court had a substantial basis to conclude
that the supporting affidavit established probable cause” when, inter alia, “[t]he affidavit
established that [the defendant] was living at the subject residence,” “[i]t detailed the affiant’s
familiarity with [the defendant’s] history of arrests for drug charges,” “[t]he affidavit further
detailed the affiant’s surveillance of the subject residence and the information learned
therefrom,” and “the affidavit detailed a recent arrest of [the defendant] by the affiant, wherein
[the defendant] departed the subject residence and, after a high speed pursuit, was discovered
with contraband substances”); Doe v. Broderick, 225 F.3d 440, 451 (4th Cir. 2000) (noting that
probable cause for a search warrant “exists when ‘there are reasonably trustworthy facts which,
given the totality of the circumstances, are sufficient to lead a prudent person to believe that the
items sought constitute fruits, instrumentalities, or evidence of crime and will be present at the
time and place of the search’” (quoting United States v. Suarez, 906 F.2d 977, 984 (4th Cir.
1990))); ef Bryant, 181 F. App’x at 356 (“Great deference should be accorded an issuing court’s
assessment of the facts in determining probable cause.”) (citing United States v. Blackwood, 913

F.2d 139, 142 (4th Cir. 1990)).

19
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 20 of 23 PagelD# 1676

For these reasons, Defendant has failed to demonstrate that his “Fourth Amendment
claim is meritorious ....” Kimmelman, 477 U.S. at 375. Therefore, with respect to counsel
filing a motion to suppress, Defendant has failed to demonstrate (i) that counsel’s representation
was deficient, and (ii) that any deficient performance prejudiced the defense. Accordingly,
because Defendant fails to show deficiency of counsel or resulting prejudice, Claim Three will
be DISMISSED.

E. Claim Four — Witness Testimony

In Claim Four, Defendant contends that trial counsel rendered ineffective assistance,
because counsel “failed to secure a material witness for trial.” (§ 2255 Mot. 10.) Specifically,
Defendant argues that trial counsel should have called Duval Turner as a witness. (See id. at 10-
12.) Defendant speculates that Turner would have testified that “McCoy was present at
Williams’s residence for the sole purpose of receiving six hundred dollars from Duval Turner for
the car he rented from McCoy.” (/d. at 10.) Defendant also contends that “Turner was able to
see, and in fact clearly saw that McCoy carried nothing into the residence, both when McCoy
entered the residence and when McCoy greeted him.” (Jd.) In support of Claim Four, in
Defendant’s Declaration, he states:

[Trial counsel] and I also discussed possible defense witnesses. I told my
attorney that the reason for me being at the Cresswell home that evening was to
pick up a payment from Duval Turner for the rental car he was driving. I told my
attorney that I “hussled” cars, which meant that I rented vehicles from companies
like Budget, and in turn rented to other people.

I told my attorney that more than a week before the incident at Williams’s
residence I had rented a Ford Fusion for Turner. I told my attorney that the
evening before Thanksgiving Day, Turner called me and told me to meet him a[t]
Williams’s residence in order to pay me for the Ford Fusion I had rented for him.

I told my attorney that I told Turner to call me when he had arrived to
Williams’s residence, and I reminded Turner that the amount he owed me was six

hundred dollars. I told my attorney that later that same night, close to
Thanksgiving morning, Turner called again and told me that he had arrived at

20
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 21 of 23 PagelD# 1677

Williams’s residence, that he would be there for a while cooking, and that he had
the six hundred dollars payment, which I could come and pick up.

I told my attorney that I rented a Ford Explorer for myself since I was
leaving town for a party. And that after Turner’s call, I drove to Williams’s
residence at Cresswell, parked my Explorer behind Turner’s Fusion, and walked
into the residence through the side door. I told my attorney that I had nothing but
my iPhone with me in my back pocket, and that I carried nothing into the
residence.

I explained to my attorney that when Williams opened the door for me to
enter the residence, I saw Turner in the kitchen whisking something in a big metal
bowl. I told my attorney that I greeted Turner by tapping him on the shoulder,
and that Turner saw that I had brought nothing with me into the house.

I told my attorney that Williams invited me to smoke marijuana with him
in the back room. I told my attorney that Turner showed up, paid me the six
hundred dollars he owed me, smoked some marijuana with us, and returned to the
kitchen to continue cooking. A few moments after that, the police raided the
home.

For those reasons, my attorney said that Turner would be a key defense
witness. My attorney asked me for Turner’s information, but I was unable to
provide him with any because my iPhone had been seized by the cops after my
arrest. However, I told my attorney that Turner worked at a diner called “Dots
Back End.” My attorney told me that he knew of the place and that he would
attempt to contact Turner.

My attorney, however, never made a meaningful attempt to contact
Turner, or to secure his testimony. Had Turner been called to testify, he would
have confirmed that he called me that Thanksgiving eve so that I could come and
pick up the payment for the rental vehicle he was driving. In addition, I entered
through the side door, and had nothing with me, or brought anything into the
house.

(McCoy Decl. J] 14-21 (paragraph numbers omitted).)

However, although Defendant speculates about how Turner would have testified at
Defendant’s trial, Defendant fails to establish that Turner would have in fact testified at the trial,
and Defendant fails to proffer any evidence, besides his own speculative assertions, about
Turner’s possible testimony. Such speculation fails to establish ineffective assistance of counsel.
See United States v. Terry, 366 F.3d 312, 316 (4th Cir. 2004) (requiring habeas petitioner to
proffer “concrete evidence” of exculpatory nature to support his ineffective assistance claim);
United States v. Vargas, 920 F.2d 167, 170 (2d Cir. 1990) (concluding that co-defendant’s

affidavit, which stated in a “conclusory fashion” that the other co-defendant “had no knowledge

21
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 22 of 23 PagelD# 1678

of [the co-defendant’s] drug-related activities” failed to demonstrate that counsel’s decision not
to call the co-defendant as a witness was unreasonable); see also Day v. Quarterman, 566 F.3d
527, 538 (Sth Cir. 2009) (explaining that “complaints of uncalled witnesses are not favored in
federal habeas corpus review because the presentation of testimonial evidence is a matter of trial
strategy and because allegations of what a witness would have stated are largely speculative”
(citation omitted)); United States v. Schmidt, 105 F.3d 82, 90 (2d Cir. 1997) (“[T]he tactical
decision of whether to call specific witnesses—even ones that might offer exculpatory
evidence—is ordinarily not viewed as a lapse in professional representation.”).

Moreover, any number of strategic reasons exist for why Defendant’s trial counsel may
have chosen not to call Turner as a witness. See United States v. Dyess, 730 F.3d 354, 364 (4th
Cir. 2013) (explaining that trial counsel is given “wide latitude in determining which witnesses
to call as part of their trial strategy”) (citing Wilson v. Greene, 155 F.3d 396, 404 (4th Cir.
1998)). For example, trial counsel may have determined that if Turner testified, his testimony
could have damaged more than strengthened the defense. Further, not calling Turner to testify
allowed Defendant’s trial counsel to suggest to the jury that Turner could have been the
individual who brought the three kilograms of cocaine to the house without the risk that Turner,
if called to testify, would refute this allegation.® (See, e.g., June 17, 2014 Tr. 31-32, ECF
No. 123); see also Smith v. Stewart, 140 F.3d 1263, 1273 (9th Cir. 1998) (discussing that “trial
counsel, as a matter of strategy, [may be] much happier . . . having [a witness be] an empty chair
to which [counsel] could point, without facing the danger of refutation”). Additionally, even
assuming that Turner would have testified in the manner that Defendant asserts (i.e., that Turner

would have testified that he owed Defendant $600.00 for the use of a rental car and that he did

 

6 The Court notes that the jury heard all of the evidence presented at McCoy’s trial and,

ultimately, the jury was not persuaded by counsel’s argument about Turner’s involvement.

22
Case 3:14-cr-00044-DJN Document 155 Filed 07/20/20 Page 23 of 23 PagelD# 1679

not see Defendant carry anything into the residence), testimony on these subjects does not
preclude the possibility that Turner’s testimony on other subjects would have further
incriminated Defendant.

Accordingly, for these reasons, Defendant fails to show deficiency of counsel or resulting
prejudice with respect to Claim Four. Therefore, Claim Four will be DISMISSED.

IV. CONCLUSION

For the foregoing reasons, Defendant’s claims will be DISMISSED. Defendant’s § 2255
Motion (ECF No. 128) will be DENIED. The Clerk will be DIRECTED to administratively
terminate Defendant’s initial § 2255 motion (ECF No. 127). The action will be DISMISSED. A
certificate of appealability will be DENIED.

An appropriate Order will accompany this Memorandum Opinion.

Let the Clerk file a copy of this Memorandum Opinion electronically, notify all counsel

/s/ LN
rs

I

of record and send a copy to Defendant.

David J. Novak
United States District Judge
Richmond, Virginia
Date: July 20, 2020
